Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 4, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claim 4, it is unclear to what the language, “the reaction product”, refers.  It is unclear if the language refers to the reaction product of claim 1 or a reaction product from the reaction of isocyanate groups; if the latter is the case, then the language also lacks antecedence.
	Secondly, with respect to claim 12, since viscosities are temperature dependent, the claiming of the viscosity in the absence of a temperature condition, renders the claim indefinite.
	Thirdly, with respect to claim 14, the language, “the additive”, lacks antecedence from claim 1. 
Lastly, with respect to claim 14, it is unclear what constitutes a high-boiling liquid; the examiner has reviewed the specification, and it has not been disclosed what temperature is associated with the boiling point of the liquid.  In the absence of a definitive temperature value, the language is subjective such that it is rendered indefinite.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-7 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/154535 A1 (US 2021/0102103 A1 being an English language equivalent).
	WO 2019/154535 A1 discloses an adhesive composition comprising a two component system, wherein one component comprises polyisocyanate and the other component comprises polyaspartate, corresponding to applicants’ claimed polyaspartate; a reactive diluent wherein short chain diols corresponding to applicants’ claimed diol, are disclosed, present in an amount corresponding to that claimed; and an additive corresponding to that claimed, present in an amount corresponding to that claimed.  Within US 2021/0102103 A1, see abstract; paragraphs [0024]-[0035], [0040], [0048]-[0063], [0066], [0073]-[0078], [0084], [0090]-[0094], and [0104]; and Example 2; especially paragraphs [0077] and [0078] and Example 2.  To the extent claimed, the claimed compositions and substrate of claims 17-19 are met by the disclosed composition and the use thereof on substrates.
5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/154535 A1 (US 2021/0102103 A1 being an English language equivalent).
WO 2019/154535 A1 discloses an adhesive composition comprising a two component system, wherein one component comprises polyisocyanate and the other component comprises polyaspartate, corresponding to applicants’ claimed polyaspartate; a reactive diluent wherein short chain diols corresponding to applicants’ claimed diol, are disclosed, present in an amount corresponding to that claimed; and an additive corresponding to that claimed, present in an amount corresponding to that claimed.  Within US 2021/0102103 A1, see abstract; paragraphs [0024]-[0035], [0040], [0048]-[0063], [0066], [0073]-[0078], [0084], [0090]-[0094], and [0104]; and Example 2; especially paragraphs [0077] and [0078] and Example 2.  
6.	Regarding the viscosity limitation of claim 12, though the reference fails to explicitly recite the claimed viscosity range (which at best is imprecise, given the lack of a temperature condition), the position is taken in view of the disclosures pertaining to the control of the viscosity within paragraphs [0094] and [0104] of US 2021/0102103 A1 that it would have been obvious to tailor the viscosity of the claimed composition.
7.	Claims 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/154535 A1 (US 2021/0102103 A1 being an English language equivalent) in view of Wicks et al. (US 5,243,012).
WO 2019/154535 A1 discloses an adhesive composition comprising a two component system, wherein one component comprises polyisocyanate and the other component comprises polyaspartate, corresponding to applicants’ claimed polyaspartate; a reactive diluent wherein short chain diols corresponding to applicants’ claimed diol, are disclosed, present in an amount corresponding to that claimed; and an additive corresponding to that claimed, present in an amount corresponding to that claimed.  Within US 2021/0102103 A1, see abstract; paragraphs [0024]-[0035], [0040], [0048]-[0063], [0066], [0073]-[0078], [0084], [0090]-[0094], and [0104]; and Example 2; especially paragraphs [0077] and [0078] and Example 2.  
8.	Regarding claims 8-11, though the primary reference discloses the use of a catalyst within paragraph [0083] of US 2021/0102103 A1, the reference fails to disclose the use of the claimed tin compounds.  However, the incorporation of the claimed tin compounds as catalysts within composition comprising polyisocyanate and polyaspartates was known at the time of invention.  See abstract and column 5, line 59 through column 6, line 23 within Wicks et al.  Since one would have been motivated to employ catalysts that promote the reaction between isocyanate groups and hydroxyl groups, given the presence of the diol within the primary reference, the skilled artisan would have been motivated to incorporate the tin catalysts of Wicks et al. in catalytic amounts within the composition of the primary reference.  Regarding claim 16, though the primary reference is considered adequate to disclose the claimed polyisocyanate monomers, the position is further taken, given the similarities between the compositions of the primary and secondary references that it would have been obvious to employ the polyisocyanates, disclosed within column 2, lines 47+ of Wicks et al., as the polyisocyanate of the composition of the primary reference.
9.	Applicants are advised to use the complete number when citing US Patent Application Publications in an Information Disclosure Statement; the correct format is the four digit year followed by the seven digit sequence number.  
10.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765